Citation Nr: 0947048	
Decision Date: 12/11/09    Archive Date: 12/29/09

DOCKET NO.  04-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbar disc bulge at 
L5-S1 and spinal stenosis.

2.  Entitlement to a disability rating greater than 
10 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran had active service from January 1989 to October 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and May 2004 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran disagreed with this decision in 
December 2002.  He perfected a timely appeal in February 
2004.  The Veteran requested a local hearing in February 2004 
and failed to appear for it in March 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that new and material evidence has been 
received to reopen a previously denied service connection 
claim for a lumbar disc bulge at L5-S1 and spinal stenosis.  
He also contends that his service-connected lumbosacral 
strain is more disabling than currently evaluated.

The Board notes that the RO previously denied a claim of 
service connection for lumbar disc bulge of L5-S1 with spinal 
stenosis in May 2000.  An appeal was not perfected and the 
decision became final.  In order to reopen this claim, new 
and material evidence must be received.  

The Supreme Court recently held in Sanders that-except in 
cases where VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim-(1) the burden of proving harmful error must rest with 
the party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Because the 
VCAA notice issued in this appeal did not satisfy the notice 
requirements for new and material evidence claims as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board finds 
that VA did not meet the first requirement of 38 C.F.R. 
§ 3.159(b) and a harmful notice error has occurred.  See 
Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  Thus, on remand, the Veteran should 
be provided appropriate VCAA notice on the application to 
reopen a previously denied claim for service connection for 
lumbar disc bulge at L5-S1 and spinal stenosis, and the RO 
should readjudicate that claim.

The Board finds that the claim for a disability rating 
greater than 10 percent for lumbosacral strain is 
inextricably intertwined with the Veteran's new and material 
evidence claim.  See Harris v. Derwinski, 1 Vet. App. 180. 
183 (1991) (holding that two issues are inextricably 
intertwined when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Thus, adjudication of 
the Veteran's increased rating claim for lumbosacral strain 
is deferred.  

The RO also should obtain the Veteran's up-to-date VA 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice on 
the issue of whether new and material 
evidence has been received to reopen a 
claim of service connection for lumbar 
disc bulge at L5-S1 and spinal 
stenosis.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A copy of the 
notice letter must be included in the 
claims file.

2.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians 
who have treated him for lumbar disc 
bulge at L5-S1 and spinal stenosis 
since 2008.  Obtain all VA treatment 
records which have not been obtained 
already.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records which have 
not been obtained already.  A copy of 
any response(s), to include a negative 
reply, should be included in the claims 
file, along with any medical records 
obtained.  

3.  Thereafter, readjudicate the 
Veteran's application to reopen a 
previously denied claim for service 
connection for lumbar disc bulge at L5-S1 
and spinal stenosis and his claim for a 
disability rating greater than 10 percent 
for lumbosacral strain.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

